Citation Nr: 1517791	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-00 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Department of Veterans Affairs (VA) Nebraska-Western Iowa Healthcare System in Lincoln, Nebraska



THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Bellevue Medical Center from November 6, 2011, to November 11, 2011.

(The issues of entitlement to service connection for a lung disorder and a heart disorder are the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1999 to April 2005. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the agency of original jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

In the February 2012 administrative decision on appeal and the December 2012 statement of the case (SOC), the VA Medical Center (VAMC) denied the Veteran's medical reimbursement claim.  In particular, the VAMC determined that, at the time his private medical treatment was furnished, he had not received VA medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  This is one of the criteria necessary for a Veteran to receive payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders when the Veteran does not have insurance.  See 38 C.F.R. § 17.1002(a)-(h) (2014).  

The Veteran has indicated that he lived abroad until July 2011 and that, upon his return, he registered at the Shenandoah VA Community Based Outpatient Clinic (CBOC).  He stated that he later registered at the Omaha VA Medical Center.  However, the Veteran has asserted that the soonest available appointment was on November 29, 2011, which was after his treatment at Bellevue Medical Center.  Thus, in essence, he has claimed that he would have received treatment at VA during the months prior to his private treatment but for the lack of availability or resources at VA.

In light of this contention, the Board finds that a remand is necessary to verify whether the Veteran was enrolled in the VA health care system, attempted to schedule an appointment, and was unable to secure an appointment prior to his private treatment in November 2011.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to verify whether the Veteran was enrolled in the VA health care system, attempted to schedule an appointment at any time between July 2011 and November 2011, and was unable to secure an appointment prior to his private treatment at Bellevue Medical Center in November 2011 (to include as due to lack of availability or resources at a VA facility).  The Veteran has alleged that he enrolled in July 2011, but was informed that there were no available appointments prior to November 29, 2011.

All attempts to verify this information, and any response received, should be documented in the claims file.  If no records are available to verify these facts, it should be documented in the file.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2012).



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals






